Citation Nr: 1610006	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disability. 

2.  Entitlement to service connection for right shoulder disability.  

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	John C. Blair, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October and December 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the Board reopened claims for service connection for left shoulder and left knee disability, and remanded the matters currently on appeal to the RO for further development, along with a claim for service connection for hearing loss disability which was subsequently granted by the RO in August 2013.  

The issues of service connection for right and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left knee degenerative arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March and October 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical examination with a medical opinion in May 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders a medical opinion with rationale in light of the evidence.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran's DD Form 214 indicates that his primary specialty was 16P20 AIR DEFENSE ARTILLERY SHORT RANGE MISSILE CREWMAN.  

Service treatment records show a complaint of left knee trouble for 5 days in February 1977.  Clinical evaluation revealed no loss of motion; there was pain with strenuous activity.   The assessment was sprain.  An ace wrap and follow-up treatment if needed were prescribed.  Another treatment is shown, several days later, with the complaint being left knee pain.  Pain was noted.  The evaluator was unsure what to write in as the assessment. 

In October 1978, the Veteran was treated for a strained muscle in his left leg, of 1 day duration.  His left leg had a complete range of motion and was not sensitive to touch or swollen.  The assessment was muscle strain.  

On service discharge examination in October 1979, the Veteran denied having a trick or locked knee, and clinically, his left knee was normal.  He mentioned that he had had arthritis, but the notation concerning his mentioning that was that he had had left shoulder bursitis, rather than left knee arthritis.  

In May 1993, he was seen privately for a right knee problem, with no mention of any left knee problems.  In April 1997, the Veteran reported a bad back - knees - arthritis.  Private treatment for right, but not left, knee pain was reported in April 1998.  

A left knee disability claim was filed in January 2002.  In a January 2002 document submitted to Social Security Administration, the Veteran reported that he had arthritis of his knees.  

A February 2002 consultative examination for Social Security Administration purposes, after a mining accident in 1992, focused on back and right knee pain without there being any appreciable description of left knee problems.  To the contrary, left knee range of motion was full and the left knee was stable.  

On VA evaluation in October 2004, the Veteran complained of knee pain.  

December 2007 VA X-rays of the Veteran's knees were normal.  

A May 2009 letter from V.P., D.C. states that the Veteran's records were reviewed and that he had left knee limitation of flexion.  Dr. P. stated that to a reasonable amount of medical certainty, the condition was as least as more than likely than not related to the Veteran's military service.  No explanation was provided.  

In April 2011, the Veteran also submitted a statement as to the physical problems he incurred during his military service.  In May 2011, the Veteran's attorney submitted generic information including a U.S.M.C. combat load report concerning the physical impact of a combat soldier's load.  

The Board remanded the case to the RO in December 2012, for a medical examination with an opinion as to whether it is at least as likely as not that any current left knee disability had its onset in or was otherwise related to his service.

On VA examination in May 2013, the examiner indicated that the diagnosis for the left knee was degenerative arthritis, and that it was made in 2000.  The examiner opined that it was less likely than not incurred in or caused by an in-service injury,  event, or illness.  The rationale noted that in February 1977, the Veteran had complained of left knee for only 5 days, that examination revealed no loss of motion, that a sprain was diagnosed, and that the Veteran was advised to return if pain or stiffness persisted.  Later that month, there was no diagnosis, and only recommended medical observation was prescribed.  In October 1978, the Veteran had a muscle strain of his left leg, and the diagnosis was muscle strain.  As a physician, the VA examiner believed that the Veteran's conditions in service were self-limited.  The Veteran had had no chronic left knee disability or condition treated in service.  The claims record showed the next left knee complaints treated in January 1993, and so there was a lack of continuation of care after the Veteran's 1979 service discharge.  The examiner noted that the Veteran used to work in the coal mine and had to crawl.  The examiner believed that the Veteran's left knee degenerative joint disease was more likely a part of generalized degeneration due to age and from his previous occupation as a coal miner.  Regarding the Veteran's assertions of continuation of symptomatology, this was subjective and there was no medical documentation.  The examiner indicated that Dr. P. did not know what kind of injury or disability the Veteran had in service.  The VA examiner believed that there were a lot of pathological changes in the Veteran's knee joints due to his age and civilian occupation as a coal miner.  He reviewed combat load reports.  There had been some speculative reports, but they were only speculation and without firm documented evidence as to cause and effect.  

Based on the evidence, the Board concludes that service connection is not warranted for a left knee disability.  The diagnosis given in May 2013 was degenerative arthritis, and this is not disputed.  The preponderance of the evidence indicates that this was not manifest in service or to a degree of 10 percent within 1 year of separation.  Service treatment records show an assessment of a left knee sprain.  A sprain is a ligament injury.  A sprain is not arthritis.  The only other treatment shown in service was for a leg muscle strain.  A muscle strain is not arthritis.  Moreover, the Veteran specifically denied having knee problems at the time of his service discharge examination in October 1979, including left knee arthritis, and his left knee was clinically normal at that time.  Furthermore, the VA examiner in May 2013 found that he had normal left knee muscle strength and no instability (indicating a lack of continuation or progression of sprain and muscle problems shown in service), and felt that the Veteran did not have a chronic disorder in service, and this was based on the examiner's review of his service treatment records and other relevant evidence of record.  All of this strongly suggests that the Veteran did not left knee arthritis in service.  The first indication of left knee arthritis was many years after service, and X-rays in December 2007 were negative, strongly suggesting that it did not exist even as of that date.  Accordingly, the Board concludes that the Veteran's current left knee arthritis was not manifest in service or to a degree of 10 percent within 1 year of his service separation.  

As for relationship to service, the May 2009 opinion from Dr. P. is not persuasive.  He reported left knee limitation of flexion rather than a diagnosis of a medical disease or injury, he does not appear to have reviewed the Veteran's entire claims folder, he did not carefully report the service discharge examination report as it pertains to left knee arthritis, and no explanation was given for his nexus opinion, which itself, is confusing.  While it appears to indicate that left knee limitation of flexion is related to service, it is discounted for having these shortcomings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The generic information submitted by the Veteran's attorney in May 2011 is not particularly probative, in part because it does not pertain to this Veteran in particular.  Libertine v. Brown, 9 Vet.App. 521 (1996).  

The opinion of the VA examiner in May 2013, on the other hand, was that the Veteran's current left knee degenerative joint disease was less likely than not related to service.  The Board finds this to correlate with the facts, and as such, to be very probative.  There was only a sprain and a muscle strain shown in service.  No evidence of record shows that a left knee sprain or leg muscle strain would cause left knee arthritis.  Furthermore, for the October 1979 service discharge examination, the Veteran denied left knee complaints (including arthritis) and his left knee was normal at that time.  There was no showing of left knee degenerative joint disease for years post-service.  The VA examiner in May 2013 considered this and the Veteran's age and post-service occupation.  The diagnosis of left knee arthritis was also first made many years after service, with years in the interim without any left knee complaints being reported in medical records, undermining the Veteran's assertions of continuity since service.  The May 2013 VA examiner, moreover, opined that the Veteran's current left knee arthritis was less likely than not related to service.  After reviewing the record, which included combat load reports he considered and deemed speculative and lacking firm evidence as to cause and effect, and the absence of evidence of arthritis for years post-service, as the Veteran got older, the examiner felt that the Veteran's left knee degenerative joint disease was related to aging and his previous occupation as a coal miner, which required him to crawl.  The conclusion that it is unrelated to service outweighs any competent evidence to the contrary.  

While the Veteran may feel that his current left knee arthritis is related to service, he is not competent to opine on this complex medical matter.  Medical expertise, which he lacks, is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, service connection should be denied for left knee disability because the preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for left knee disability is denied.


REMAND

The Veteran has appealed for service connection for right and left shoulder disability.  While he was in service, he was seen for a possible left shoulder dislocation in June 1976, when there was bicipital tenderness, and then in July 1979, he was diagnosed with muscular strain of his trapezius, left shoulder greater than right.  Arthritis of the shoulders was shown on VA X-rays un January 2003.  A VA medical opinion was obtained in May 2013 on the matter of whether the Veteran's arthritis of his shoulders was related to service.  

However, after the supplemental statement of the case was issued on July 7, 2014, private MRI reports for the Veteran's shoulders, from that same date, were received from the Raleigh General Hospital.  They show, for the right shoulder, impressions of tendinopathy of the supraspinatus and infraspinatus, and of the biceps, a tear of the anterosuperior labrum, and moderate glenohumeral arthropathy.  For the left shoulder, they show a partial thickness tear of the supraspinatus, a tear of the anterior superior labrum, and glenohumeral and acromioclavicular arthropathy.  

The Board feels that these records should be considered by the VA examiner who examined the Veteran in May 2013, or another examiner if that one is unavailable, and that an opinion which considers the information they contain concerning current shoulder pathology should be prepared, as indicated below.  Beforehand, any additional relevant medical records pertaining to the Veteran's shoulders, including any from the Raleigh General Hospital that provided the July 7, 2014 MRI reports, should be obtained, in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the Veteran's claims for service connection for right and left shoulder disability, to include any additional records from the Raleigh General Hospital from in or about July 2014.  

2.  After the above development is completed, obtain a VA medical opinion concerning the Veteran's shoulder disorders, preferably from the author of the May 2013 VA examination report.  The examiner should consider all evidence of record, including the July 2014 records from the Raleigh General Hospital, and thereafter provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current right or left shoulder disability, including that shown in the July 2014 Raleigh General Hospital MRI report, is related to any in-service right or left shoulder disease or injury.  The pathology described in the July 2014 MRI reports from the Raleigh General Hospital should be considered in detail.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Detailed rationales for all opinions expressed should be provided.  

3.  Thereafter, readjudicate the Veteran's pending shoulder claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


